Citation Nr: 0902084	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  02-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extraschedular evaluation for lumbosacral 
strain with arthritis, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1959 to May 1961, from August 1961 to August 1964, 
and from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to an evaluation in excess of 20 percent for the 
veteran's service connected low back disability.

The claim was previously before the Board in January 2004.  
At that time, the Board remanded the issue of entitlement to 
an increased evaluation for the low back disability to the RO 
for further evidentiary development and readjudication.  In 
December 2004, the RO granted an increased, 60 percent 
evaluation for the lumbar spine.  The veteran indicated a 
desire to continue the appeal with regard to the evaluation 
of the spine, but withdrew a second appeal issue involving 
benefits under 38 U.S.C.A. § 1151. 

In November 2006, the Board denied entitlement to a schedular 
evaluation in excess of 60 percent for the low back 
disability, but remanded the question of entitlement to an 
extraschedular evaluation for appropriate development.  The 
Board determined that entitlement to an extraschedular 
evaluation had not yet been considered by the RO in this 
case.  As the Board is precluded from considering such 
entitlement unless the agency of original jurisdiction has 
addressed the issue, the question was remanded to the RO, via 
the Appeals Management Center (AMC), for appropriate action. 
All requested development having been accomplished, the claim 
has been returned to the Board for further appellate 
adjudication.

The Board notes the November 2006 decision and remand 
referred a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) under 38 C.F.R. 
§ 4.16 to the RO for appropriate action.  Such action has not 
yet been taken, and hence the issue is again referred for 
necessary development and adjudication, to include providing 
the veteran with required application forms.


FINDING OF FACT

The veteran's service connected low back disability, 
manifested by localized and radiating pain and limitation of 
motion, does not present such an unusual or exceptional 
disability picture as to render application of the rating 
schedule impractical.


CONCLUSION OF LAW

Referral for consideration of an assignment of an 
extraschedular evaluation in excess of 60 percent for 
lumbosacral strain with arthritis is not warranted.  
38 U.S.C.A. §§ 501, 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5293 (in 
effect prior to September 23, 2002) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally adequate notice was sent to the veteran in 
January 2008 correspondence.  This letter informed him of the 
elements of a claim for extraschedular evaluation; described 
the evidence and information needed to substantiate the 
claim, to include descriptions of the impact on daily and 
occupational functioning; and set forth the respective 
responsibilities of VA and the veteran in obtaining such.  
The letter also described VA policies and practices with 
regard to assignment of effective dates and evaluations.  
Following this notice, the claim was readjudicated in an 
August 2008 supplemental statement of the case.  The veteran 
has been afforded the opportunity to meaningfully participate 
in the claim process.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has met its duty by associating VA outpatient treatment 
records from May 1999 to September 2008 with the claims file.  
The veteran has indicated that he obtains all his relevant 
treatment at VA, but has also supplied private records from 
OMH and Dr. JNC.  The veteran was afforded VA examinations in 
January 2000, January 2001, May 2002, and September 2004.  
Although the veteran initially requested a hearing before a 
Veteran's Law Judge, that request was withdrawn in September 
2002 correspondence.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

The Board notes that the veteran did submit some recent VA 
treatment records directly to the Board in September 2008 
without expressly waiving his right to have those records 
first considered by the RO.  The Board finds, however, that 
neither waiver nor a remand are required in this instance, as 
the records either do not address the status of the low back 
disability, or are cumulative and redundant of evidence 
already of record.  They establish the presence, and not the 
extent, of disability.



Extraschedular Evaluation

The November 2006 Board decision and remand discussed in full 
the application of the schedular rating criteria to the 
service connected low back disability.  The undersigned 
Veteran's Law Judge determined that the rating criteria for 
evaluation of intervertebral disc syndrome, in effect prior 
to September 23, 2002, were most advantageous to the veteran, 
and confirmed the assignment of the highest possible 
evaluation of 60 percent under those criteria.  A 60 percent 
evaluation was assigned for pronounced disease, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, [and] little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2002).  Although higher 
schedular evaluations were available under the schedular 
criteria, these required a finding of unfavorable ankylosis 
of the entire spine, which was not present in this case.  
Similarly, separate evaluation of the neurological and 
orthopedic manifestations of the low back disability was not 
advantageous to the veteran, as the combined rating 
evaluation would not exceed the already assigned 60 percent.  
38 C.F.R. §§ 4.71a, 4.124a, Codes 5243, 8520 (2008).  As the 
veteran did not meet the criteria for a schedular increased 
rating, any increased evaluation would therefore have to be 
assigned on an extraschedular basis.

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun, supra.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

A review of the medical evidence of record reveals consistent 
complaints by the veteran of pain and limited motion of the 
back, which impact his daily functional capacity.  He reports 
use of numerous medications for pain control, and has used 
epidural injections with only limited success.  He wears a 
brace most of the time.  The pain involves not only the low 
back itself, but also now radiates to the legs, particularly 
on the right.  The veteran states that due to pain, he can 
walk only one or two blocks, and he has trouble sitting for 
prolonged periods of time.  Flexion is restricted to 30 
degrees, and extension to 5 degrees.  Lateral flexion is to 
15 degrees bilaterally, while rotation is to 10 degrees.  
Pain is the limiting factor in all planes of motion.  
Repeated movement does not increase the functional impairment 
due to pain, weakness, fatigue, or lack of endurance.  
Complaints of pain and functional impairment have grown 
steadily worse since 2000, though following radiofrequency 
ablation of left side nerves in the lumbar spine in 2008, 
pain in the left leg was "100 percent improved."  The right 
leg remained very painful.  Muscle spasm of the lumbar spine 
area has been noted.

The veteran describes no other manifestations of the low back 
disability, nor does the medical evidence of record 
demonstrate any.  The Board finds that all currently 
described symptoms associated with the service connected low 
back disability, either through objective medical findings or 
the subjective complaints of the veteran, are contemplated in 
the schedular rating criteria applicable to the claim.  He 
complains of, and is rated for, characteristic pain related 
to sciatic radiculopathy, muscle spasm, and other 
neurological findings, including pain, appropriate to the 
levels of the diseases lumbar discs.  There is little 
intermittent relief; all respite, whether from painkillers, 
nerve blocks, or surgery, has, at best, been limited or of 
short duration.  The Board cannot, therefore, find that the 
disability picture presented is unusual or exceptional.  It 
is in fact the exact picture contemplated by the rating 
schedule; the schedule reasonably reflects the disability.  
Under the two pronged test set forth in Thun, supra, referral 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b) 
is not appropriate.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 
1996).  The claim for a higher, extraschedular evaluation 
must be denied.

The Board notes that this finding does not address the degree 
of functional impairment caused by the service connected 
disability.  The veteran has alleged, and both a private and 
a VA doctor have opined, that the low back disability's 
practical affect is to render him unemployable.  The Board 
need not reach this question in light of the failure to meet 
the first prong of the Thun test.  The Board stresses that no 
determination is made here as to the employability of the 
veteran.


ORDER

Entitlement to a referral for an extraschedular evaluation of 
service connected lumbosacral strain with arthritis, 
currently rated 60 percent disabling, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


